 



Exhibit 10.1
SEVERANCE AND RELEASE AGREEMENT
     On this 12th day of July, 2007, the parties (hereinafter referred to as
“Party” or “Parties”) to this Severance and Release Agreement (hereinafter
referred to as “Agreement”), John E. Elliott, II (hereinafter referred to as
“Elliott”) and Arcadia Resources, Inc. f/k/a Critical Home Care, Inc., a Nevada
corporation (hereinafter referred to as “Arcadia”) have entered this Agreement.
The effective date of this Agreement (the “Effective Date”) shall be that date
upon which the last of the Parties executes the same.
     RECITALS:
     A. Elliott’s employment under the Employment Agreement (see attached
Exhibit B) dated May 7, 2004 (the “Employment Agreement”), will be terminating
and Elliott’s last day of providing employment services, including, but not
limited to employment services as CEO and Chairman of the Board of Arcadia, will
be on the Effective Date. Certain provisions of Elliott’s Employment Agreement
shall remain in effect as provided herein.
     B. Elliott will resign as a director of Arcadia on the Effective Date.
     C. Elliott’s Stock Option Agreement (see attached Exhibit C) dated May 7,
2004 (the “Stock Option Agreement”) shall remain in full force and effect,
subject to the terms, conditions, covenants, and the like as provided herein or
as amended herein.
     D. Elliott’s Escrow Agreement (see attached Exhibit D) dated May 7, 2004
(the “Escrow Agreement”) shall remain in full force and effect, subject to the
terms, conditions, covenants and the like as provided herein.
     E. Elliott’s Class A Warrant To Purchase Shares dated May 5, 2007 (the
“Existing Warrant”), which is described in a side letter of even date herewith
(the “Side Letter”), shall remain in full force and effect.
     F. Arcadia will under no circumstances have any liability or obligation
whatsoever, to Elliott or his personal representatives, estate, heirs,
beneficiaries, claiming by or through Elliott, except for those payments,
benefits, obligations and reimbursable expenses described in this Agreement.
     G. Elliott agrees that the payments, benefits, obligations and reimbursable
expenses to be made to him or for his benefit pursuant to this Agreement will be
his full severance, liquidated damages and settlement due Elliott arising out of
the termination of his Employment Agreement that Elliott may have or had with
Arcadia (“Release of Claims”).
     In exchange for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to set forth the terms of Elliott’s Release of
Claims, Elliott and Arcadia agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Severance Agreement.
     (a) Elliott will receive as provided in Paragraph 4 of his Employment
Agreement his compensation and benefits except for bonus, vacation and sick time
as hereinafter defined.
     (b) Elliott will receive the sum of $15,000, as reimbursement of his
attorney’s fees incurred in connection with the negotiation and execution of
this Agreement, and Arcadia shall provide at no cost to Elliott the full COBRA
benefits described in paragraph 27 of this Agreement for eighteen (18) months
beginning on the Effective Date. Arcadia shall provide proof of payment of such
COBRA benefits, in writing (on a monthly basis), to Elliott.
     (c) Elliott hereby resigns as a director and Chairman of the Board of
Arcadia effective as of the Effective Date. For the period July 12, 2007 through
July 11, 2008, Arcadia will pay Elliott severance under this Agreement of One
Hundred Eighty Seven Thousand Six Hundred Five ($187,605) Dollars in equal
installments of Seven Thousand Two Hundred Fifteen and 58/100 ($7,215.58)
Dollars, payable every two (2) weeks. For the period July 12, 2008 through
September 24, 2009, Arcadia will pay Elliott severance under this Agreement at
the annual rate of One Hundred Fifty Thousand ($150,000) Dollars in equal
installments of Five Thousand Seven Hundred Sixty Nine and 23/100 ($5,769.23)
Dollars, payable every two (2) weeks. Said amounts shall be paid to Elliott in
accordance with Arcadia’s normal payroll policies as in effect from time to
time, with the first such payment to be made with respect to the first payroll
period beginning on or about July 12, 2007. Arcadia shall not withhold any sums
from these amounts except to the extent it is legally required to do so.
     (d) The Parties acknowledge that Paragraph 8 of Elliott’s Employment
Agreement shall remain in effect and Elliott shall be subject to the inventions
provisions as provided therein.
     (e) The Parties acknowledge that Paragraph 9 of Elliott’s Employment
Agreement shall remain in effect as provided therein and Elliott shall be
subject to the confidentiality provisions as provided therein.
     (f) The Parties acknowledge that Paragraph 10 of Elliott’s Employment
Agreement is hereby amended and restated in its entirety as set forth on
Exhibit A to this Agreement, and as so amended and restated shall remain in
effect as provided therein and Elliott shall be subject to the
covenant-not-to-compete provisions as provided therein.
     (g) The Parties acknowledge that Paragraph 11 of Elliott’s Employment
Agreement shall remain in effect and Elliott and Arcadia shall be subject to the
enforceability provisions as provided therein.

2



--------------------------------------------------------------------------------



 



     (h) In consideration of the Release of Claims by Elliott set forth in
Paragraph 7, Elliott shall be paid One Hundred Eighty Seven Thousand Six Hundred
Five ($187,605) Dollars in addition to any other payments set forth in this
Agreement. One twelfth (1/12) (to wit: Fifteen Thousand Six Hundred Thirty Three
and 75/100 ($15,633.75) Dollars) of this amount shall be paid to Elliott on the
first of each month commencing on August 1, 2007 until fully paid (subject to
Paragraph 31 and the Schedule attached as Exhibit E).
     (i) The Parties agree that the termination hereunder is “other than for
cause” within the meaning of Paragraph 6(C) of the Employment Agreement.
Paragraph 6(C) of the Employment Agreement is amended as provided in paragraph
1(c) above.
     (j) In all other respects, the Elliott’s Employment Agreement is terminated
and of no effect as of the date of this Agreement.
     2. Stock Option Agreement.
     (a) The Options (as defined in the Stock Option Agreement ) #5 and #6
pursuant to Paragraph 3 of the Stock Option Agreement and totaling two million
(2,000,000) option shares of Arcadia Voting Common Stock shall vest as of the
Effective Date. No other Options shall vest and Options #1, #2, #3 and #4 are
terminated and will never vest. The exercise price under each Option shall be
twenty-five ($.25) cents per Option share. Elliott may exercise any or all of
the vested Options at any time commencing December 1, 2007 and ending March 15,
2008. Arcadia shall exercise its best efforts to issue the stock to Elliott
pursuant to an exercised Option within three (3) days of exercise.
     (b) The Stock Options may be exercised in whole or in part at Elliott’s
demand, by means of a cashless exercise through the surrender and cancellation
of a portion of shares of Arcadia common stock then held by Elliott or issuable
on exercise of the options, Arcadia being deemed to have received cash
consideration as payment in full of the exercise price based on the day of
exercise upon the difference between the exercise price of $.25 per share and
the closing price of Arcadia stock on the American Stock Exchange as of such
date, being treated as cash consideration for the exercise of any option shares
so designated by Elliott.
     (c) Any changes or modifications made in this Agreement to the Stock Option
Agreement shall be treated as amendments to the Stock Option Agreement. Subject
to any such amendments provided for in this Agreement, the Stock Option
Agreement shall remain in full force and effect.
     (d) Arcadia covenants and agrees to use its commercially reasonable best
efforts to maintain the effectiveness of Arcadia’s registration statement with
the SEC covering the option shares that may be issued under the Stock Option
Agreement for a period of not less than two years from the date of termination
of Elliott’s employment.

3



--------------------------------------------------------------------------------



 



     (e) The Parties agree that through and including the date of this Agreement
there has not been a breach or default under the Stock Option Agreement by
either Party.
     (f) To the best of Arcadia’s knowledge, Arcadia represents and warrants
that the Options satisfy the applicable conditions of Rule 16b-3 under the
Securities Exchange Act of 1934 (the “Exchange Act”) and that transactions
between Arcadia and Elliott involving the Options will qualify for the exemption
from Section 16(b) provided under Rule 16b-3(a) under the Exchange Act.
     (g) Arcadia represents and warrants that, with respect to the grant of the
Options under the Stock Option Agreement, Arcadia has “timely reported all
financial expenses due to the issuance of the Options on financial statements or
reports for the period in which the related expense should have been reported
under generally accepted accounting principles,” as such terminology is used in
IRS Notice 2006-79.
     3. Escrow Agreement. The Parties agree that the Escrow Agreement shall
remain in full force and effect and that through and including the date of this
Agreement there has not been a breach or default under the Escrow Agreement by
either Party. Elliott acknowledges and agrees that (1) the shares held in escrow
under the Escrow Agreement will be forfeited due to the failure to achieve
required EBITDA targets, and (2) any claims by him pursuant to the Escrow
Agreement are subject to the release provisions of paragraph 7 and 8 of this
Agreement.
     4. Return of Employer Property. On the date Elliott signs this Agreement,
Elliott will immediately turn over to Arcadia all Arcadia property which he has
in his possession or control, including any Arcadia records, files, computer
disks, software, printers, cellular phones and PDA’s issued by Arcadia, and
documents, regardless of the media in which such documents are stored, and
including any keys or Arcadia credit cards, which Elliott agrees to immediately
cease using. However, Elliott may purchase his office furniture for book value.
Elliott is entitled to keep the computer(s) he currently uses, however, Arcadia
reserves the right to inspect such computer(s), or other equipment and to
delete, at its option, any data Arcadia deems proprietary or confidential in
nature. Elliott agrees that should a dispute arise between Elliott and Arcadia
regarding the deletion of data on equipment retained by Elliott, then Arcadia
may, at its discretion, request the return of said computer(s) or equipment.
     5. Full Payment. Elliott agrees that the consideration to be paid to him
described above in Paragraphs 1, 2, 3 and Recital Subparagraph E shall
constitute full and final payment for all services he has rendered to Arcadia
and for such promises made by Elliott in this Agreement and that such payments
are in lieu of any other compensation, bonus, severance pay, vacation pay,
incentive compensation pay, or employee benefits.
     6. Reimbursement of Expenses. Arcadia shall reimburse Elliott for any and
all business expenses incurred during the term of his Employment Agreement for
which he is entitled to reimbursement under Arcadia’s reimbursement policies and
procedures in effect on the date hereof. All such expenses for reimbursement
shall be submitted within thirty (30) days from the date of this Agreement. Any
such expenses submitted after this thirty day period will not be reimbursed.
Arcadia shall make reimbursement payments promptly and in any event no later
than seven days after submission.

4



--------------------------------------------------------------------------------



 



     7. Release of Claims — Elliott. Except for a breach by Arcadia of this
Agreement, the Stock Option Agreement as amended in Paragraph 2 above, portions
of the Employment Agreement addressed in this Agreement and the Existing Warrant
(none of which are the subject of any release hereunder), from the date of this
Agreement forward, Elliott hereby forever releases and discharges Arcadia and
each of Arcadia’s past or present owners, members, shareholders, predecessors,
successors, assigns, agents, directors, officers, employees, representatives,
attorneys, insurers, employee benefit programs, the trustees, administrators,
fiduciaries, and insurers of such programs, parent companies, divisions,
subsidiaries, affiliates (and any past or present agents, directors, officers,
employees, representatives, attorneys, insurers, and employee benefit programs
of such parent companies, divisions, subsidiaries, and affiliates), and all
persons acting by, through, under, or in concert with any of them (collectively
“Releasees”), from any and all claims, demands, rights, charges, actions,
interests, debts, liabilities, damages, costs and expenses, or causes of action
of whatever type or nature, whether legal or equitable, whether in tort or in
contract, which Elliott may now have against them, either individually, jointly
or severally, based upon acts which have occurred from the beginning of time to
the date of this Agreement, and especially from any and all claims, demands, or
causes of action arising out of, either directly or indirectly, Elliott’s
employment or separation of employment with Arcadia, including, but not limited
to, any rights or causes of action Elliott may have under the Age Discrimination
in Employment Act, as amended, 29 U.S.C. §621, et. seq. (“ADEA”), Title VII of
the Civil Rights Act of 1964, 42 U.S.C. §2000 et. seq., and the Florida Civil
Rights Act (Chapter 760, Florida Statutes), the Florida Public Whistleblower Act
(Fla. Stat. 112.3187, et. seq.), the Florida Equal Pay Act, and waivable rights
under the Florida Constitution, the Americans With Disabilities Act, and the
Persons With Disabilities Civil Rights Act, the Employee Retirement Income
Security Act of 1974, the Family and Medical Leave Act of 1993, and the
Sarbanes-Oxley Act of 2002, including any claim for or right to attorney fees,
costs and expenses thereunder. Elliott does not intend to waive and does not
waive any claims that may arise under the ADEA after the date on which he signs
this Agreement. Elliott understands that this Agreement may not affect the
rights and responsibilities of the Equal Employment Opportunity Commission
(“EEOC”) to enforce the ADEA and that this Agreement may not be used to justify
interfering with the protected right of employees, including Elliott, to file a
charge or participate in an investigation or proceeding conducted by the EEOC
under the ADEA.
     8. Knowing and Voluntary Release. Elliott acknowledges and agrees that:
     (a) He is the sole owner of the claims that are released in this Agreement
and that he has the full right and power to grant, execute and deliver the
releases and promises in this Agreement;
     (b) This Agreement covers all claims arising out of his employment,
including those that he does not know about;
     (c) This Agreement is written in a manner that Elliott understands;
     (d) Elliott is waiving claims under the foregoing laws, including
specifically the Age Discrimination in Employment Act, as amended, 29 U.S.C.
621, et. seq.;

5



--------------------------------------------------------------------------------



 



     (e) Except as otherwise provided in this Agreement, Elliott is waiving and
releasing only those claims based on acts or omissions or transactions and
dealings that arose prior to the execution of this Agreement;
     (f) That no representations of any kind have been made by Arcadia to induce
Elliott to execute this Agreement, and that the only representations made to
Elliott in order to obtain his consent to this Agreement are as stated herein;
     (g) That he is entering into this Agreement of his own free will and
without coercion, intimidation or threat of retaliation. He acknowledges and
agrees that Arcadia has not exerted undue pressure or influence in this regard;
     (h) That a portion of the consideration offered herein is accepted by him
as being in full accord, satisfaction, compromise and settlement of any and all
claims or potential claims and that he expressly agrees that he is not entitled
to and shall not receive any further recovery of any kind from Arcadia or its
affiliates and that in the event of any further action, charge, complaint,
arbitration or proceeding of any kind in any court, or before any administrative
or investigative body or agency (whether public, quasi-public or private)
against Arcadia arising out of any act, omission, transaction or occurrence up
to and including the effective date, except claims to enforce this Agreement,
Arcadia shall have no further monetary or other obligation of any kind to him,
including any obligation for any costs, expenses and attorneys’ fees incurred by
him or on his behalf or on behalf of any other person or entity and/or on behalf
of or as a member of any alleged class of persons; and
     (i) Elliott has been advised to consult with an attorney and to have an
attorney review this Agreement.
     9. Revocation Period. For a period of seven (7) days following Elliott’s
execution of this Agreement (“Revocation Period”), Elliott may revoke this
Agreement, and this Agreement shall not become effective or enforceable until
the Revocation Period has expired. In the event that Elliott shall revoke this
Agreement, Elliott and Arcadia shall have no obligations under this Agreement.
     10. Covenant-Not-to-Sue. Elliott further agrees that he will not file a
lawsuit against the Releasees and will not file a charge of discrimination with
any state or federal administrative agency against the Releasees based upon any
acts or omissions which have occurred prior to the date of this Agreement.
Elliott also understands and agrees that by signing this Agreement, Elliott is
agreeing not to sue the Releasees for any claims covered by the releases
included in Paragraphs 7 and 8. Elliott represents and warrants that neither he
nor any person, organization or entity acting on his behalf has filed or
initiated any complaint, charge, claim or proceeding against Arcadia or its
affiliate entities before any court or other body relating to his employment or
the termination thereof, nor does he have actual knowledge of, or reasonable
cause to believe that there may exist now or hereafter, any claims asserted or
assertable against Arcadia by other persons based on his acts or omissions
through the date of the execution of this Agreement. Elliott acknowledges that
he waives any right he may have to benefit in any manner from any relief,
monetary or otherwise, arising out of any past, present or future proceeding.
The

6



--------------------------------------------------------------------------------



 



foregoing waiver does not apply to Elliott’s rights under this Agreement and
from the date of this Agreement forward under the other agreements that remain
in effect as provided elsewhere in this Agreement.
     11. Release of Claims — Arcadia. Except for a breach, from the date of this
Agreement forward, by Elliott of this Agreement, the Stock Option Agreement as
amended in Paragraph 2 above, portions of the Employment Agreement addressed in
this Agreement, or the Existing Warrant (none of which are the subject of any
release hereunder), Arcadia and all their past or present parent companies,
affiliates, shareholders, agents, directors, officers, employees and attorneys,
and all persons acting by, through or in concert with it, hereby forever release
and discharge Elliott and his successors, heirs, assigns, representatives,
attorney and all persons acting by, through or in concert with him (collectively
“Elliott Releasees”), from any and all claims, demands, rights, charges,
actions, interests, debts, liabilities, damages, costs and expenses, or causes
of action of whatever type or nature, whether legal or equitable, whether in
tort or in contract, which Arcadia may now have against him, either
individually, jointly or severally, based upon acts which have occurred from the
beginning of time to the date of this Agreement.
     12. Covenant-Not-to-Sue — Arcadia. Except for a breach by Elliott of this
Agreement, the Stock Option Agreement including the amendments in Paragraph 2
above, portions of the Employment Agreement addressed in this Agreement, the
Escrow Agreement, the Existing Warrant and except for matters excluded from the
scope of the release given by Arcadia in Paragraph 11 hereunder, Arcadia further
agrees it will not file a lawsuit against the Elliott Releasees.
     13. Entire Agreement. This Agreement sets forth the entire agreement
between Elliott and Arcadia, and supersedes any and all other previous or
contemporaneous communication, representations, understandings, assignments,
negotiations and discussions, either oral or written between the Parties with
respect to the subject matter of this Agreement. Notwithstanding the above
sentence, portions of the Employment Agreement addressed in this Agreement, the
Stock Option Agreement including the amendments in Paragraph 2 above, the
Existing Warrant and the Escrow Agreement shall remain in full force and effect,
subject to any modifications made in this Agreement. This Agreement may not be
modified in any manner except by the mutual written agreement of the Parties
hereto. Elliott acknowledges that Arcadia has made no representations or
promises to him (such as that Elliott’s former position will remain vacant),
other than those in this Agreement. If any provision of this Agreement is found
to be unenforceable, all other provisions will remain enforceable.
     14. Arcadia Representations, Etc. Arcadia represents and warrants, as
follows:
     (a) The execution, delivery and performance of this Agreement by Arcadia
has been duly approved by Arcadia’s Board of Directors and no further corporate
or other action, consent or waiver is necessary or appropriate as a precondition
to making this Agreement the valid and binding agreement of Arcadia enforceable
against Arcadia in accordance with its terms.

7



--------------------------------------------------------------------------------



 



     (b) To the best of Arcadia’s knowledge other than knowledge derived from
Elliott, within the past twelve (12) months Elliott has not engaged in any
purchase, sale or other transactions in any of Arcardia’s equity securities that
are required to be reported under Section 16(a) of the Exchange Act.
     (c) To the best of Arcadia’s knowledge, as of the date of this Agreement,
Elliott is the “beneficial owner” (as that term is defined under Rule 16a-1
under the Exchange Act) of less than 10% of any class of equity security of
Arcadia and would also be the owner of less than 10% of any such class even if
solely for purposes of this calculation the Options were deemed to be
immediately convertible into Arcadia stock.
     15. Elliott Representations, Etc. Elliott represents and warrants that to
the best of Elliott’s knowledge, neither Elliott nor his spouse, directly or
indirectly, has within the past twelve (12) months, engaged in any purchase,
sale or other transactions with respect to any of Arcadia’s equity securities
that are required to be reported under Section 16(a) of the Exchange Act, that
Elliott has not previously disclosed to Arcadia.
     16. Successors; Obligations to Elliott’s Estate. This Agreement binds
Elliott’s heirs, administrators, representatives, executors, successors, and
assigns and will inure to the benefit of all Releasees and their respective
heirs, administrators, representatives, executors, successors and assigns. If
Elliott should die prior to the payment of all amounts due under this Agreement,
Arcadia shall continue to make the payments called for under this Agreement to
Elliott or to Elliott’s estate, as the case may be. Arcadia shall also be
obligated to Elliott or Elliott’s estate for any benefits provided for under
this Agreement, including COBRA benefits, the Stock Option Agreement provisions
set forth in Section 2, and any warrants or other benefits that Elliott is
entitled to exercise under prior agreements between Elliott and Arcadia.
     17. Confidentiality; Press Release. Elliott agrees to keep the financial
terms of this Agreement strictly confidential; provided that it shall not be a
breach of this provision for Elliott to discuss this Agreement with his spouse,
attorney, or financial advisor, all of whom shall be subject to the requirement
of strict confidentiality, or to make disclosure pursuant to a validly issued
subpoena or court order from a court or agency of competent jurisdiction. The
foregoing covenants shall terminate immediately and be void and of no force or
effect if at any time Arcadia files this Agreement (or a form of this Agreement)
with the SEC or otherwise makes public disclosure of the general terms of this
Agreement. Within a reasonable time prior to any press release or other public
disclosure of the termination of Elliott’s employment and other relationships
with Arcadia, Elliott shall be given a copy of the proposed press release and
other public disclosure and an opportunity to provide his comments and input
with respect thereto.
     18. Cooperation in Disclosure of Confidential Information. Elliott agrees
that in the event that he is required to make disclosure of confidential or
proprietary information or materials relating to his employment by Arcadia under
any court order, subpoena, or other judicial process, he will cooperate with
Arcadia and provide Arcadia with prompt written notice, take all commercial
reasonable steps reasonably requested by Arcadia to defend against the
compulsory disclosure and permit Arcadia to participate with counsel of its
choice in any proceeding relating to the compulsory disclosure. Arcadia shall
promptly pay for or reimburse

8



--------------------------------------------------------------------------------



 



Elliott for his reasonable out of pocket expenses (including the expense of
counsel of Elliott’s own choosing) incurred in connection with any of the
activities referred to in this Paragraph 18.
     19. Indemnification, Etc. If Elliott is made a party to or a witness in or
is otherwise involved in any action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of, arising out of or
relating to (A) Elliott’s service as an employee, officer or director of Arcadia
or any of Arcadia’s subsidiaries or affiliates or (B) at the request of Arcadia
or for the benefit of Arcadia Elliott’s service as a trustee or in any fiduciary
or similar capacity for or in connection with any employee benefit plan
maintained by Arcadia or for the benefit of any of the employees of Arcadia or
any of its affiliates, or service on any trade association, civic, religious,
educational or charitable boards or committees, Arcadia hereby agrees, in each
instance, to the same extent and on a basis no less favorable than it does for
Arcadia’ directors and senior executive officers (i) to indemnify Elliott and
hold Elliott harmless from any and all cost, expense and damages by reason of in
each instance, and (ii) to promptly pay as incurred all Elliott’s expenses
(including fees and expenses of counsel of Elliott’s choosing) incurred in any
matter as to which Elliott is entitled to be indemnified under this Agreement
or, if more favorable to Elliott, otherwise to the same extent and on a basis no
less favorable than it does for Arcadia’s directors and senior executive
officers, and (iii) so long as Arcadia maintains any policy of directors and
officers’ liability insurance (or any similar or successor policy), to include
Elliott as an insured on each such policy with coverage and benefits no less
favorable than those provided to other officers and directors. Arcadia has
furnished or will promptly furnish to Elliott a copy of any documents regarding
indemnification of officers and directors and any related policies of insurance
as the same may be updated from time to time for a period of three years after
the termination of Elliott’s employment.
     20. Cost of Enforcement; Interest. The prevailing party in any action
brought under this Agreement shall be entitled to recover all reasonable costs
and expenses (including reasonable attorneys’ fees before and at trial and in
appellate proceedings). If any monies shall be due either of the Parties to this
Agreement hereunder and shall not be paid within ten (10) days from the date of
written request for payment, interest shall accrue on such unpaid amount at the
rate of ten (10%) percent per annum, or any lower rate as may be required to
comply with applicable law.
     21. Indemnification by Arcadia and Elliott. The Parties understand that the
Parties have relied upon each other’s representations and warranties and
covenants and agreements in entering into this Agreement and that but for the
Parties’ willingness to make such representations and warranties and covenants
and agreements, the Parties would not have been willing to enter into this
Agreement. Accordingly, in addition to any other obligations the Parties have to
each other under this Agreement, each Party shall also indemnify the other Party
and its respective heirs, administrators, representatives, executors,
successors, and assigns (collectively, the “Indemnified Parties”) and save and
hold each of the Indemnified Parties harmless against and pay on behalf of or
reimburse such Indemnified Parties as and when incurred for any loss, liability,
demand, claim, action, cause of action, cost, damage, deficiency, tax, penalty,
fine or expense, whether or not arising out of third-party claims (including
interest, penalties, reasonable attorneys’ fees and expenses and all amounts
paid in investigation, defense or settlement of any of the foregoing), which any
such Indemnified Party may suffer, sustain or

9



--------------------------------------------------------------------------------



 



become subject to, as a result of, in connection with, relating or incidental to
or by virtue of: (i) any breach by a Party of any representation or warranty
made by such Party in this Agreement or any of the Exhibits attached hereto, or
in any other instruments or documents furnished by such other Party pursuant to
this Agreement; or (ii) any nonfulfillment or breach of any covenant, agreement
or other provision by a Party under this Agreement or any of the Exhibits
attached hereto.
     22. Nondisparagement. Elliott agrees not to disparage Arcadia, all its
parent companies and affiliates, its operations, products, shareholders,
employees, officers or directors. Arcadia, all its parent companies and
affiliates, its shareholders, employees, officers and directors agree not to
disparage Elliott.
     23. Future Employment. Elliott acknowledges that his employment, including
but not limited to his status as President and CEO with Arcadia, has been ended
and it will not be resumed again at any time in the future, and Elliott agrees
not to seek such employment from Arcadia at a later time. Elliott agrees not to
bring any claim or cause of action against Arcadia or any of its respective
affiliated entities for failing or refusing to hire him.
     24. Non-Admission. This Agreement is not and shall not be deemed or
construed to be an admission by Arcadia or by Elliott of any wrongdoing of any
kind or of any breach of any contract, obligation, policy, or procedure of any
kind or nature.
     25. Validity. Each of the paragraphs of this Agreement shall stand
independently and severally, and the invalidity of any one paragraph or portion
shall not affect the validity of any other provision. In the event any provision
shall be construed to be invalid, no other provision of this Agreement shall be
affected.
     26. Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida, including its choice of laws,
statutes, and common law, notwithstanding the fact that a Party is or may
hereafter become domiciled or located in a different state.
     27. COBRA. Elliott acknowledges that he, his spouse and dependent children
(collectively, “qualified beneficiaries”) may elect COBRA (Consolidated Omnibus
Budget Reconciliation Act of 1985) continuation of medical and/or dental
coverage for the maximum coverage period of up to eighteen months at a monthly
premium equal to 102% of actual plan cost, effective as of the Effective Date.
If a qualified beneficiary elects to continue this coverage under the provisions
of COBRA, he/she will be permitted to continue participation in Arcadia’s group
medical and/or dental benefit plans for the maximum coverage period at the
contribution level in effect for active employees until the earlier of (i) the
date the qualified beneficiary becomes entitled to and is covered by Medicare,
or (ii) the date the qualified beneficiary becomes covered under medical and/or
dental insurance benefit plans of another employer; provided, however, if the
other group health plan’s preexisting condition exclusion or limitation applies
to a condition of the qualified beneficiary, COBRA coverage can be terminated
early only after the other plan’s exclusion or limitation is satisfied.

10



--------------------------------------------------------------------------------



 



     28. Waiver of Breach. The waiver of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach. Each and every right, remedy and power hereby granted to any Party or
allowed it by law shall be cumulative and not exclusive of any other.
     29. Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, each which shall be deemed an original, and all
of which shall be deemed to be one and the same document when taken together.
     30. Arbitration. Notwithstanding anything in this Agreement, the Employment
Agreement and the Stock Option Agreement to the contrary, except as provided in
Paragraph 1(f) of this Agreement, any dispute, controversy or claim arising out
of or relating to this Agreement, the Employment Agreement and the Stock Option
Agreement, whether arising in contract, tort or otherwise shall be resolved at
arbitration in accordance with the rules of the American Arbitration Association
by an arbitration panel sitting in the State of Florida, except for any
equitable or injunctive relief sought under this Agreement which shall be
brought in a court of competent jurisdiction in the State of Florida. The
parties agree that any arbitration award rendered on any claim submitted to
arbitration shall be final and binding upon the parties and not subject to
appeal and that judgment may be entered upon any arbitration award by any
circuit court located in Florida or by any other court of competent
jurisdiction.
     31. Application of Internal Revenue Code Section 409A. The Parties agree
that Elliott is a “specified employee” within the meaning of section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the Regulations
thereunder. Notwithstanding anything to the contrary in this Agreement, any
payments and benefits due hereunder that may constitute nonqualified deferred
compensation under section 409A of the Code will be accumulated and may not be
paid to Elliott until the Payment Date (hereinafter defined) provided, that the
aggregate amount of the payments so delayed shall be paid in a lump sum, on the
first business day following the Payment Date. For purposes of this Agreement,
the “Payment Date” means the earlier of: (i) the first (1st) business day
following the six-month anniversary of the termination of Elliott’s employment,
and (ii) the fifth (5th) business day following Arcadia’s receipt of notice of
Elliott’s death.
     32. Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if (and then two
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

         
 
  If to Arcadia:   Arcadia Resources, Inc.
 
      405 Fifth Avenue S.
 
      Suite 6
 
      Naples, FL 34102
 
      Attn: Chief Executive Officer
 
       
 
  With a Copy to:   Dennis Nowak
 
      Tew Cardenas LLP

11



--------------------------------------------------------------------------------



 



         
 
      1441 Brickell Ave.
 
      15th Floor
 
      Miami, FL 33131-3407
 
       
 
  If to Elliott:   John E. Elliott, II
 
      1389 Great Egret Trail
 
      Naples, FL 34105
 
       
 
  With a Copy to:   James S. Fontichiaro
 
      Barris, Sott, Denn & Driker, P.L.L.C.
 
      211 W. Fort St., 15th Floor
 
      Detroit, MI 48226-3281

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.
     IN WITNESS WHEREOF, this Agreement is entered into and shall be effective
as of the date first written above.

                Date: July 12, 2007  /s/ John E. Elliott, II       John E.
Elliott, II          Received By:

Date: July 12, 2007

ARCADIA RESOURCES, INC., a Nevada corporation
      By:   /s/ Marvin M. Richardson           Its: President and Chief
Executive Officer   

12



--------------------------------------------------------------------------------



 



         

EXHIBIT A

  10.   Covenant-Not-To-Compete. Elliott covenants and agrees that for the one
(1) year period following the execution of the Severance and Release Agreement
to which this Exhibit is attached (“Restricted Period”), Elliott shall not
within North America (“Restricted Area”), directly or indirectly, through
intermediaries or other persons or entities, either as owner, shareholder,
director, officer, agent, consultant, representative, investor, partner,
executive, or on behalf of any other person or entity, or in any other capacity
whatsoever (i) engage in, assist or provide services to any business or
enterprise that is competitive with any business conducted by the Corporation or
its affiliates, (ii) contact for any business purpose, solicit or attempt to
solicit any supplier, customer, agent, representative or executive of the
Corporation or its affiliates for the purpose of disrupting any relationship or
agreement between the Corporation or its affiliates and any of its customers,
executives, agents, representatives or others doing business with the
Corporation or its affiliates, or (iii) compete with the Corporation or its
affiliates. In addition, notwithstanding the foregoing, Elliott shall be
permitted to own, directly or indirectly, up to five percent (5%) of the issued
and outstanding voting securities of any class of any publicly traded
corporation even if such companies conduct businesses that are in competition
with the Corporation’s business.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
SCHEDULE OF PAYMENTS
     The payment of all amounts set forth below is subject to the provisions of
Paragraph 30 of the Agreement.

      Payment   Payment Date
$15,000 reimbursement of attorney fees (Paragraph 1a)
  July 23, 2007
 
   
Direct payment by Arcadia of COBRA premium payments (currently $966.13 per
month) for 18 month period beginning on the Effective Date (Paragraph 1a)
  As required under policy; Arcadia to provide Elliott of proof of timely
payment
 
   
Severance payments for the period of July 12, 2007 through July 11, 2008 in
equal installments of $7,215.58 (aggregate amount of $187,605) beginning on the
first payroll date for the period beginning on or about July 12, 2007
(Paragraph 1c)
  Normal bi-weekly payroll dates during the period of July 12, 2007 through
July 11, 2008
 
   
Severance payments for period of July 12, 2008 through September 24, 2009 in
equal installments of $5,769.23 based on an annual rate of $150,000 (aggregate
amount of $200,000) beginning on the first payroll date for the period beginning
July 12, 2008 (Paragraph 1c)
  Normal bi-weekly payroll dates during the period of July 12, 2008 through
September 24, 2009
 
   
$187,605 for execution of release, payable in equal monthly installments of
$15,633.75 beginning August 1, 2007 until fully paid (Paragraph 1h) *
  6 installment payments on January 14, 2008, to wit, $93,802.50, and remaining
6 installments on the first day of each succeeding month beginning on
February 1, 2008

 

*   Payment of nonqualified deferred compensation delayed for a period of
6-months from the date of Elliott=s separation from service in order to comply
with the required payment delay applicable to Aspecified employees@ under
section 409A of the Code. If upon further review of the foregoing payment is
subsequently determined, to the satisfaction of Elliott, that these payments are
not nonqualified deferred compensation, such amounts shall be payable to Elliott
as otherwise provided in this Agreement.

 